Citation Nr: 1332306	
Decision Date: 10/18/13    Archive Date: 10/24/13

DOCKET NO.  10-15 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for lumbar degenerative disc disease, currently rated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel 



INTRODUCTION

The Veteran served on active military duty from February 1992 to December 1992.  The appeal comes before the Board of Veterans' Appeals (Board) from a October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

At his August 2009 VA examination, the Veteran reported that he had incapacitating low back episodes that required him to stay in bed.  In his December 2009 notice of disagreement and in his April 2010 VA Form 9 / substantive appeal the Veteran asserted that his condition "is worse."  In the VA Form 9 the Veteran also asserted that he had not been examined during an "occurrence" of his low back condition, presumably referencing an episode of flare-up or exacerbation.  These indications on the part of the Veteran of an increase in severity since the August 2009 examination, or of greater severity of disability than is reflected by findings of the August 2009 examiner, give rise to the necessity of a further VA examination, with an effort to obtain that examination during such a period of flare-up or exacerbation as the Veteran has described.  Littke v. Derwinski, 1 Vet. App. 90 (1990); Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  Additionally, the Veteran should be asked to provide documentation of any physician-prescribed bed rest, in furtherance of his increased rating claim.  

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim, to include any documentation of intervals of physician-prescribed bed rest for his lumbar degenerative disc disease.  Any additional VA or private treatment records must be obtained and associated with the claims file, with the Veteran's assistance, as appropriate.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If the RO is unable to secure any of the identified records, the RO must notify the Veteran and (a) identify the information the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain that information; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that the Veteran is ultimately responsible for providing information.  The Veteran and his representative must then be given an opportunity to respond.

2.  Thereafter, the Veteran must be afforded an appropriate VA orthopedic and neurologic examination to address the nature and severity of his lumbar degenerative disc disease.  The claims file and all electronic records, including any additional evidence obtained, must be made available to the examiner for review.  All tests and studies deemed necessary by the examiner must be conducted.  The tests and studies performed, and their results, must be included and discussed in the examination report.  The examiner must record pertinent medical complaints, symptoms, and clinical findings, including range of motion, and comment on the functional limitations, if any, caused by the service-connected degenerative disc disease of the lumbar spine.  The examiner must determine the range of motion of the Veteran's lumbar spine, in degrees, using a goniometer and noting by comparison the normal range of motion of the lumbar spine, with standard ranges provided for comparison purposes.  If pain is present on any motion, the Veteran must be instructed to indicate to the examiner at what degree the pain begins and the examiner must report this finding. The examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected degenerative disc disease of the lumbar spine after repetitions of the range of motion tests.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion lost. 

With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the lumbar spine, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected lumbar spine disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected lumbar spine disability, and the presence or absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected lumbar spine disability. 

The examiner must specifically state whether any neurologic symptoms found are caused by the Veteran's service-connected degenerative disc disease of the lumbar spine. The examiner must also specifically state whether any neurologic symptoms found result in complete or incomplete paralysis of any nerve.  The specific nerves involved must be identified.  If incomplete paralysis is found, the examiner must state whether the incomplete paralysis is best characterized as mild, moderate, or severe, with the provision that wholly sensory involvement must be characterized as mild, or at most, moderate.  The examiner must also discuss the nature and severity of any intervertebral disc syndrome (IVDS) found and/or incapacitating episodes due to IVDS, if any.  In addition, the examiner must address the frequency and duration of any IVDS found and/or incapacitating episodes in the past 12 months due to IVDS, as shown by any submitted medical letters addressing the necessity of bed rest for treatment of the lumbar degenerative disc disease.  

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated.  If the issue on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review. 

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


